     Case: 1:19-cv-02908 Document #: 25 Filed: 09/25/19 Page 1 of 1 PageID #:79

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Ramon Ponce
                                               Plaintiff,
v.                                                            Case No.: 1:19−cv−02908
                                                              Honorable Manish S. Shah
Equifax Information Services, LLC, et al.
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 25, 2019:


         MINUTE entry before the Honorable Manish S. Shah: Status hearing held. All
discovery must be noticed in time to be completed by 12/20/19. Enter Expedited Referral
for settlement purposes. Continued status hearing is set for 12/5/19 at 9:30 a.m. That date
may be adjusted if settlement discussions are on−going. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
